Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 12/10/2021 and IDS filed on 2/08/2022, 2/08/2022, and 2/08/2022. 
Claims 19-36 are pending.

Remarks
3.	Current limitations of the claims correspond to elected and examined claims in parent application 14/250,370 (U.S. Patent No.9,275,723). Because the limitations of current claims is not resulted from the restriction in the parent application, the claims are rejected under Double Patenting rejection as cited below. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.9,275,723 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the integrated circuit of the current application correspond to the memory cells and/or memory array of the patented application.

6.	Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,217,300 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the integrated circuit of the current application correspond to the memory cells and/or memory array of the patented application.


Allowable Subject Matter
7.	Claims 19-36 would be allowable if overcome the Double Patenting rejections of the claims cited above.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 19-29, the closest prior art Widjaja et al. (U.S. Pub. No.
2012/0012915 A1) discloses an integrated circuit comprising: a semiconductor memory array comprising a plurality of floating body memory cells, each of said floating body memory cells comprising: a floating body region configured to be charged to a level indicative of a state of the floating body memory cell, said floating body region having a first conductivity type selected from p-type and n-type conductivity types (See Figure 23A, i.e. region 24 & Para [0180], i.e. region 24…p-type); a first region in electrical contact with said floating body region, said first region having a second conductivity type selected from said p-type and n-type conductivity types, said second conductivity type being different from said first conductivity type (See Figure 23A, i.e. region 18 & Para [0179]), i.e. second conductivity type)
The prior art does not teach the limitations: a second region in electrical contact with said floating body region and spaced apart from said first region, said second region having said first conductivity type; a first transistor connected to said second region of said floating body memory cell; a second transistor connected to said first transistor; and circuits configured to perform read and write operations on said semiconductor memory array, as recited in independent claim 19, where claims 20-29 depend directly and/or indirectly from.

With respect to claims 30-36, the closest prior art Widjaja et al. (U.S. Pub. No.
2012/0012915 A1) discloses an integrated circuit comprising: a semiconductor memory array comprising a plurality of floating body memory cells, each said floating body memory cell comprising: a floating body region configured to be charged to a level indicative of a state of the floating body memory cell, said floating body region having a first conductivity type selected from p-type and n-type conductivity types (See Figure 23A, i.e. region 24 & Para [0180], i.e. region 24…p-type); a first region in electrical contact with said floating body region, said first region having a second conductivity type selected from said p-type and n-type conductivity types, said second conductivity type being different from said first conductivity type (See Figure 23A, i.e. region 18 & Para [0179]), i.e. second conductivity type).
The prior art does not teach the limitations: a second region in electrical contact with said floating body region and spaced apart from said first region, said second region having said first conductivity type; a pull down device having a gate electrically connected to said second region; a select device electrically connected to said pull down device, said select device being configured to be connected to a read bit line; and circuits configured to perform read and write operations on said semiconductor memory array, as recited in independent claim 30, wherein claims 31-36 depend directly and/or indirectly from independent claim 30.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851